 



Exhibit 10(w)

Summary of Director Compensation

Fred Hassan receives no compensation for services rendered in his capacity as a
Director. Other Directors receive compensation pursuant to the Directors
Compensation Plan. These other Directors receive no compensation, directly or
indirectly, from Schering-Plough other than pursuant to the Directors
Compensation Plan.

The Directors Compensation Plan includes stock, stock equivalent and cash
components described below. Certain components were increased on April 27, 2004
by the Board upon recommendation of the Nominating and Corporate Governance
Committee and other revisions were also made at that time. This was the first
increase in any component of Director compensation since 1999 and brought total
Directors compensation into the middle range of the total compensation paid by
other U.S. pharmaceutical companies in the Peer Group. Components of the
Directors Compensation Plan are as follows.

Stock and Stock Equivalents:



  •   Directors Stock Award Plan under which Directors receive 3,000 common
shares annually, increased from 2,500 shares. Directors have the option to defer
the award into Deferred Stock Units, which grow/diminish in values as if
invested in Schering-Plough common shares (with dividends reinvested) and are
paid out in common shares at the end of a specified deferral period.     •  
Directors Stock Equivalency Program under which Directors receive an annual
award of phantom stock equivalent units valued at $25,000 (no increase from
prior years) which grow/diminish in value as if invested in Schering-Plough
common shares (with dividends reinvested) until termination of service as a
Director, at which time they are paid out in cash.

Cash:



  •   Board Retainer increased from $39,000 to $50,000.     •   Committee
Retainer, a new retainer of $15,000 for the Audit Committee and $10,000 for each
of the other Board Committees (there is no retainer for the Executive
Committee).     •   Committee Chair Retainer, a new retainer of $5,000 paid to
the Chair of each Committee except the Executive Committee.     •   Meeting
Fees, eliminated (prior to April 27, 2004, fees of $1,000 per meeting were
paid).     •   Special Assignment Fee, $1,500 raised from $1,000 per assignment,
such as meetings with investors or the government regarding Schering-Plough
business.     •   Deferral option under the Directors Deferred Compensation
Plan, which permits Directors to defer any cash compensation. They may elect
whether deferred cash compensation grows/diminishes in value as if invested in
Schering-Plough common shares(with dividends reinvested) or earns interest at a
market rate. Deferred amounts are paid in cash at the end of a specified
deferral period.

